In this case, the trial court found as a fact that both Shonk and Ross received their subpoenas. The issue, then, as I see it, is whether they can be relieved from compliance by reason of a claimed impropriety in the method of serving the subpoenas.
Though Crim.R. 17(G) would seem to require service to support a finding of contempt, a provision as to what constitutes contempt seems to me to be substantive, rather than procedural, thus making this an inappropriate provision for a rule adopted under a grant of authority limited to procedural matters. I believe, however, that this case may properly be considered under more general *Page 736 
principles relating to the inherent powers of the court to require compliance of every person who has knowledge of an order of court.
I concur in the judgment.